 


110 HRES 93 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 93 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Boehner submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas at approximately 11:30 a.m. on the 23rd of January, 2007, the Committee on Rules began consideration of a special order of business providing for consideration of H. Res. 78;  
Whereas the gentleman from Illinois (Mr. Kirk) submitted an amendment to the Committee for its consideration;  
Whereas during a recess of the Committee, the gentleman from Illinois (Mr. Kirk) submitted a letter to the Chairwoman of the Committee on Rules requesting that his amendment be withdrawn from further consideration;  
Whereas that letter was date stamped in the customary practice of the Committee;  
Whereas it has been the long standing practice of the Committee to not further consider amendments that have been so withdrawn;  
Whereas the gentleman from Massachusetts (Mr. McGovern) made a motion to report a special order of business providing for consideration of the amendment by Mr. Kirk despite its withdrawal;  
Whereas when the issue of the withdrawal of the amendment was being debated by the Committee, the Ranking Republican Member attempted to obtain a copy of the letter from the Majority and the Majority willfully refused to produce a copy of the letter after repeated requests; and  
Whereas the wrongful refusal of the Majority to produce a copy of the letter under debate constituted a breach of the dignity and integrity of the Committee’s proceedings: Now, therefore, be it  
 
That the House of Representatives disapproves of the actions taken by the Committee’s Majority and directs the Chairwoman of the Committee to undertake practices to prevent future occurrences.  
 
